Title: From Thomas Jefferson to Albert Gallatin, 15 April 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Apr. 15. 1804.
          
          According to the letter of mr Wagner inclosed in your’s of the 7th. inst. on the subject of the misnomer of the Inspector for Indian town. a commission should have been inclosed, but none came. neither of those letters mention either the real or mistaken name, nor does my memory help me to either, & I have no papers here which can recall the case to my mind. I can only observe generally therefore that if the name given to the Senate was true as far as it went, but defective in an intermediate initial only, I should doubt the necessity of a renomination to them: because, altho the name is the usual & best means of designating a person, yet the law allows it to be supplied where defective, or even corrected where wrong, by any other evidence sufficient to establish the identity. it is probable that circumstances of residence, or of character, or of some other definite mark, would shew that both the Executive & Senate had the same individual in their mind, on whom they meant to bestow the office. however till I know the degree of misnomer, and whether there exists any other person to whom the designation of name & other characteristics would apply, I cannot say what had best be done. I presume the commissions will come in both forms. it may be added that to fill by a temporary commission an office which became vacant during the session of the Senate, tho’ sometimes done in cases of unavoidable necessity, is yet against the letter of the constitution, and as much an irregularity as to disregard a literal error in a name.
          
          I have read with attention your observations on Doctr. Stevens’s case, but have not as yet had time to weigh them fully: primâ facie, I think your outworks stronger than your main citadel. the want of the best evidence which the nature of the case admits, and the illegitimate character of that adduced, are circumstances to which my attention had not been drawn by any thing which had preceded. should they ultimately prove a bar, the case may go off without a decision on the principle which had been in question. tho’ still I think we had better endeavor at some such modification of the principle as, uniting practicability with legal authority and constitutional safety, may enable us to act in union.
          W.C.N. called on me two days ago. he had not compleatly made up his mind, and mentioning that he proposed to go to the spot to satisfy himself, expressed a wish that he could recieve the commission there, and accept or decline it according to the judgment he should then have formed. I told him that was impossible because we held ourselves in duty bound to permit the incumbent to resign, which would require probably to the end of May before a new commission could be in his hands. on that consideration, which he approved, he declined his journey, and I told him I would ask the favor of you to take immediate measures to wind up the present commission with as little delay as should be consistent with a resignation. we may therefore now consider his determination as fixed, and awaiting only your movements.
          A letter from Leghorn of Feb. 4. informs me Preble had taken a Tripoline vessel with 70. men, bound to Constantinople with presents to the Grand Signior. I wish he had had the boldness to send the presents in a vessel of ours to the grand Signior, as an offering of our respect. perhaps (as they must still exist in form) we should do well to order it now, accompanying them with a letter from the Secretary of state to their minister of foreign affairs. Accept my affectionate salutations and assurances of respect.
          
            Th: Jefferson 
          
        